DETAILED ACTION
Status of the Claims
	The present application was filed on 7/2/2020.  This is the first Office Action on the merits.  Claims 1-27 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Domestic Benefit Claim
Examiner acknowledges Applicant’s claim for domestic benefit based on U.S. Provisional Patent Application No. 62/869,697, filed 7/2/2019.  (Corrected Application Data Sheet, filed 7/6/2020).  
Examiner notes that Applicant’s provisional filing disclosure was 41 pages including 97 paragraphs, 10 pages of drawings, and 9 pages of appendix, while Applicant’s current non-provisional filing disclosure is 63 pages including 155 paragraphs, and 16 pages of drawings.  Accordingly, claimed subject matter not having 35 U.S.C. §112(a) support as of the 7/2/2019 provisional filing date will be accorded the 7/2/2020 non-provisional filing date.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 9/28/2020 is in compliance with 37 CFR §1.97.  Accordingly, the IDS has been considered by the Examiner herewith1.

Preliminary Amendment
	Examiner acknowledges Applicant’s preliminary amendment, filed 10/28/2020, to correct the filing date of Applicant’s provisional patent application in paragraph [0001].  Said amendment is acceptable and entered in view of Applicant’s corrected ADS filed 7/6/2020.      

Drawing Objections
The drawings are objected to because of the following informalities:
Regarding FIG. 11A, said FIG. “illustrates an example camera image” (Applicant’s Specification, para [0012], i.e., a color photograph).  In this vein, FIG. 11A is objected to because the conditions referenced in 37 CFR 1.84(b)(2) have not been satisfied (i.e., petition with the fee set forth in 37 CFR 1.84(a)(2)(i), the specification amendment required by 37 CFR 1.84(a)(2)(iii), etc.).
Regarding FIG. 11B, said FIG. is objected to: under 37 CFR 1.84(m) since Applicant’s shading reduces legibility, under 37 CFR 1.84(l) since Applicant’s lines are not durable, clean, black and/or well-defined to exhibit satisfactory reproduction characteristics2, and under 37 CFR 1.84(q) since Applicant’s lead lines are obscured (i.e., do not clearly connect reference characters to corresponding features indicated).   
Regarding FIG. 12, said FIG. “illustrates an example of mapping 3D points from a map onto an example camera image” (Applicant’s Specification, para [0014], i.e., a color photograph).  In this vein, FIG. 12 is objected to because the conditions referenced in 37 CFR 1.84(b)(2) have not been satisfied (i.e., petition with the fee set forth in 37 CFR 1.84(a)(2)(i), the specification amendment required by 37 CFR 1.84(a)(2)(iii), etc.).  Further, FIG. 12 is objected to under 37 CFR 1.84(a)(2) because Applicant’s color drawing is not of “sufficient quality such that all details in the drawing are reproducible in black and white”3 and under 37 CFR 1.84(q)/(r) since Applicant’s lead lines/arrows are obscured (i.e., do not clearly connect reference characters to corresponding features indicated).
Regarding FIG. 13, said FIG. is objected to: under 37 CFR 1.84(m) since Applicant’s shading reduces legibility (i.e., difficult to distinguish/comprehend in black and white), under 37 CFR 1.84(l) since Applicant’s lines are not durable, clean, black and/or well-defined to exhibit satisfactory reproduction characteristics4, and under 37 CFR 1.84(q) since Applicant’s lead lines do not connect reference characters to corresponding features indicated (Applicant’s lead lines connect to shadings in a “Legend” and fail to directly reference indicated features).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for claimed subject matter.  (See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  In particular, the term “segmented sensor data” (Claim 1) lacks antecedence in Applicant’s disclosure.
Appropriate correction is required.

Claim Objections
Claims 10, 12, 13, 19, 21, and 22 are objected to because of the following informalities:
Regarding Claims 10 & 19, Examiner suggests “projecting the three dimensional points of the geographic sector of the map…” for clarity and consistency.
Regarding Claims 12 & 21, Examiner suggests “wherein the mapping of the plurality of sets of camera images” for clarity.
Regarding Claims 13 & 22, Examiner suggests “wherein the projecting of the three dimensional points of the geographic sector of the map…to obtain the corresponding classes…” for clarity, consistency, and proper antecedence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11-18 and 20-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, said Claim is rejected as follows:
Initially, “the three dimensional points” lacks antecedence.  Examiner questions whether Applicant intended “projecting of the geographic sector of the map…”.  Examiner seeks clarification.     
Next, the term “segmented sensor data” appears to be used in Claim 1 to mean “segmented images” (e.g., See Claim 10, “applying” and “projecting” operations, and Claim 19, “applying” and “projecting” functions), while a possible literal/plain meaning is “sensor data” that is “divided into or composed of segments or sections” (e.g., Merriam-Webster.com).  Where Applicant acts as its own lexicographer, to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed. Cir. 1999).  In line with the specification objection herein, the term “segmented sensor data” lacks antecedent basis in Applicant’s disclosure.  Accordingly, the term “segmented sensor data” is indefinite because the specification does not clearly redefine the term.  
As per Claim 2, Examiner questions whether Applicant intends “at least one of camera images and light detection and ranging (LIDAR) point clouds” to be conjunctive or disjunctive.  Ordinarily, the plain meaning of claim language in the form of “at least one of A and B” is conjunctive (i.e., requiring at least one of A and at least one of B).  See Ex Parte Jung, 2016-008290 (PTAB Mar. 22, 2017), citing SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004).  For purposes of examination, Examiner assumes that Applicant intended a disjunctive interpretation (i.e., requiring A or B or both A and B).  Clarification is required.  
As per Claims 7, 16 & 25, Claims 1, 10 and 19, upon which Claims 7, 16 and 25 respectively depend, do not positively require “corresponding classes” to ever be obtained (i.e., intended use/result).  Accordingly, “the corresponding classes” cannot be stored if they are never actually obtained.  Applicant must particularly and positively recite its invention.   
As per Claims 8, 17 & 26, similar to Claim 2, Examiner questions whether Applicant intends “at least one of bicycles, vehicles, and pedestrians” to be conjunctive or disjunctive.  For purposes of examination, Examiner assumes the latter.
As per Claims 11 & 20, Examiner questions whether “multiple classes” is referencing “classes of objects” or “corresponding classes” (i.e., antecedence issue).  Similarly, Examiner questions whether Applicant intended “to obtain a single corresponding class”.  Examiner seeks clarification.
As per Claims 12 & 21, Examiner questions whether Applicant intended “representative sets of the plurality of sets that are obtained”.  Claims 10 and 19, upon which Claims 12 and 21 respectively depend, do not recite a capturing operation.  Applicant must particularly and positively recite its invention.         
As per Claims 13 & 22, “the three dimensional points outside of the given camera image” lacks clear antecedent basis.  Examiner seeks clarification.     
As per Claims 14 & 23, said Claims are rejected as follows:
Initially, “the classes” lacks clear antecedence.  Here, Examiner questions whether Applicant intends to reference “classes of objects” or “corresponding classes”.  Examiner seeks clarification.  
Next, similar to Claim 2, Examiner questions whether Applicant intends “at least one of buildings, roads, sidewalks, fences, poles, traffic signs, vegetation, terrain, bicycles, vehicles, and pedestrians” to be conjunctive or disjunctive.  For purposes of examination, Examiner assumes the latter.
As per Claims 15 & 24, similar to Claims 14 & 23, “the classes” lacks clear antecedence.
As per Claims 3-6, 9, 18 and 27, said Claims are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0126237 to Pfeiffer (hereinafter Pfeiffer ‘237) in view of U.S. Patent Application No. 2020/0363215 to Rusignola et al. (hereinafter Rusignola ‘215).
As per Claim 1, Pfeiffer ‘237 teaches [a] computer-implemented method (para [0045]) as follows:
First, Pfeiffer ‘237 teaches obtaining a set of sensor data along a track []; (para [0028], “vehicle 102 travels through [an] environment 104” & “vehicle 102 may include one or more image capture devices 106 and one or more sensors 108 (e.g., one or more LIDAR sensors…) configured to respectively capture image data 110 and sensor data 112 associated with the environment 104” & FIG. 1 & para [0029], “image capture device 106 [] capturing image data 110 in the form of images 114A-114C corresponding to three respective fields of view at three consecutive times t1, t2, and t3…as the image capture device 106 travels through the environment” & para [0030], “sensor 108 [] a LIDAR sensor configured to capture sensor data 112 in the form of LIDAR sensor data” & paras [0031] and [0036], “LIDAR sensor…may sweep through an angle α” such that “at times t0, t1, t2, and t3, [the LIDAR sensor captures] sensor data 112 corresponding  to vertical lines p0, p1, p2, and p3” & para [0045] “image capture module 306” and “sensor module 304”) 
However, Pfeiffer ‘237 does not explicitly disclose [the track] traversing a geographic sector of a map;  Regardless, Rusignola ‘215 acknowledges that an “autonomous vehicle 102 can navigate about roadways [using] sensor systems 104-106 of the autonomous vehicle 102 and an authoritative map” (para [0016] & para [0033], “a high-resolution” map).  In particular, Rusignola ‘215 teaches that an “authoritative map” may be “stored as a collection of map portions that contain map data for a particular geographic area” (para [0034]).  More specifically, “[a]s the autonomous vehicle 102 navigates a route, sensors 104-106 capture [] data reflecting the environment around the autonomous vehicle 102…as [it] passes through [the] geographic area” (para [0038]), and, ultimately, an “outdated map portion” may be “updated by way of updated semantic labels” (para [0041]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include [the track] traversing a geographic sector of a map.  Here, Rusignola ‘215 contemplates the practical reality that a particular geographic area of interest (e.g., including the route on which the autonomous vehicle 102 is navigating) may correspond to only a portion of an overall map (para [0046, “a map portion [] defined by a geographic boundary having location coordinates such as might be reflected on a tile of a physical map”).  One is expected to use known tools (i.e., high-resolution map portions corresponding to defined geographic areas) according to their known abilities (e.g., to assess travel routes traversing respective high-resolution map portions).
Next, Pfeiffer ‘237 teaches applying a learning model to the sensor data to characterize objects within the sensor data to generate segmented sensor data (para [0053], “segmentation module 310…to segment objects represented in the [images] for subsequent image classification” & para [0033], “segmented images 120A-120C” & FIG. 5A, “object-segmented image 510” & para [0054], “segmentation module 310 may include any machine learning algorithms”), the objects characterized based on classes of objects (para [0054], “classification module 312 [] to receive segmented data and identify a type of object represented by the data…may classify one or more objects…classification module 312 [] may include any machine learning algorithms”);
Next, Pfeiffer ‘237 teaches projecting [] three dimensional points onto the segmented sensor data to obtain corresponding classes for the three dimensional points of the geographic sector of the map (para [0030], “sensor data 112 in the form of LIDAR sensor data [where] measurements of the LIDAR sensor may be represented as three-dimensional LIDAR data” & para [0035], “sensor data 112 may be projected onto the segmented images 120A-120C, so that sensor data 112 associated with objects in the environment 104 is spatially aligned with the objects in the segmented images 120A-120C” & para [0040], “objects in the environment 104 identified in the segmented images 120A-120C may be correlated to the sensor data 112”).
As per Claim 2, Pfeiffer ‘237, as modified, teaches the method of Claim 1 above. 
Further, Pfeiffer ‘237 teaches wherein the sensor data includes at least one of camera images and light detection and ranging (LIDAR) point clouds (para [0028], “image capture device 106…to capture images…such as…one or more cameras” & FIG. 1 & para [0029], “images 114A-114C”).
As per Claim 3, Pfeiffer ‘237, as modified, teaches the method of Claim 2 above. 
Further, Pfeiffer ‘237 teaches wherein applying the learning model to the sensor data includes applying a first learning model to the camera images and a second learning model to the LIDAR point clouds (para [0054], “segmentation module 310 may utilize an artificial neural network, such as one or more convolutional neural networks (CNN), trained to segment multi-channel two-dimensional data” & para [0069], “sensor data segmentation model 710…for automatically segmenting LIDAR sensor data generated by a LIDAR sensor…to segment objects” & para [0070], “may include any type of machine learning model described…a CNN”).
As per Claim 4, Pfeiffer ‘237, as modified, teaches the method of Claim 3 above. 
However, Pfeiffer ‘237 does not explicitly disclose resolving a conflict between a first classification of a given three dimensional point by the first learning model and a second classification of the given three dimensional point by the second learning model.  Regardless, Pfeiffer ‘237 does disclose that “[m]easurements of [its] LIDAR sensor may be represented as three-dimensional LIDAR data having coordinates [] corresponding to positions or distances captured by the LIDAR sensor” (para [0030], i.e., three-dimensional points).  Further, Pfeiffer ‘237 teaches that such “sensor data 112 may be projected onto [] segmented images 120A-120C” such that “sensor data 112 associated with objects in the environment 104 is spatially aligned with [] objects in the segmented images 120A-120C” (para [0035], i.e., objects in segmented images and objects in sensor data may be associated with such three-dimensional points).  Still further, Pfeiffer ‘237 evidences the known ability to classify an object using a first learning model (paras [0053]-[0054], “segmentation module 310” and “classification module 312” as applied to images) and/or using a second learning model (paras [0070] & [0078], “sensor data segmentation model [] may be configured to identify and/or classify the objects [] sensed”).  Within this backdrop, Pfeiffer ‘237 explicitly teaches that “segmentation of image data may yield more accurate results than segmentation of sensor data” (para [0017], emphasis added).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include resolving a conflict between a first classification of a given three dimensional point by the first learning model and a second classification of the given three dimensional point by the second learning model.  Pfeiffer ‘237 clearly suggests a preference for image-based segmentation/classification and actually utilizes image-based segmentation/classification to train its disclosed sensor data segmentation model. (para [0075], “images may be automatically segmented using the image segmentation network 702 (e.g., a CNN) to obtain the segmented images 704, and the sensor data as associated with the segmented images 704 may be used as the ground truth for training the sensor data segmentation model 710 of the sensor data segmentation network 712 to automatically segment sensor data obtained from a sensor that is not an image capture device).  Accordingly, one may prioritize an image-based segmentation/classification over a sensor data-based segmentation/classification to realize more accurate results. 
As per Claim 5, Pfeiffer ‘237, as modified, teaches the method of Claim 4 above. 
However, Pfeiffer ‘237 does not explicitly disclose wherein resolving the conflict includes selecting one of the first classification and the second classification instead of the other of the first classification and the second classification based on an accuracy of the first learning model relative to the second learning model in identifying a certain class.  (Here, Examiner points Applicant to the citations and rationale in Claim 4 above regarding said recitations).
 As per Claim 6, Pfeiffer ‘237, as modified, teaches the method of Claim 4 above. 
However, Pfeiffer ‘237 does not explicitly disclose wherein resolving the conflict includes using the first classification based on the camera image if available and otherwise using the second classification of the LIDAR point clouds.  Regardless, Pfeiffer ‘237 teaches that its “sensor data segmentation model [] may be configured to identify and/or classify the objects [] sensed by the one or more LIDAR sensors” (para [0078]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include wherein resolving the conflict includes using the first classification based on the camera image if available and otherwise using the second classification of the LIDAR point clouds.  Practically, if only LIDAR sensor data is available (i.e., image data, although preferred, is not available), Pfeiffer’s ‘237 “sensor data segmentation model” would be used with predictable results (e.g., classification for an object output by the sensor data segmentation model utilized).     

Claims 7, 10, 11, 13-16, 19, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer ‘237 in view of Rusignola ‘215, as applied herein, and further in view of U.S. Patent Application Publication No. 2018/0232947 to Nehmadi et al (hereinafter Nehmadi ‘947).
As per Claim 7, Pfeiffer ‘237, as modified, teaches the method of Claim 1 above. 
Further, Pfeiffer ‘237 teaches storing the corresponding classes for the three dimensional points of the geographic sector of the map (para [0050], “store sensor datasets [and] annotate the stored data, which may include detecting, identifying, classifying, segmenting, labeling, etc., the data”) 
However, Pfeiffer ‘237 does not explicitly disclose such that the geographic sector of the map, including the corresponding classes, is recallable by a vehicle traversing a physical location corresponding to the geographic sector of the map to facilitate localization of the vehicle.  Regardless, Nehmadi ‘947 teaches a “system and method for generating a high-density three-dimensional (3D) map” (Abstract).  In particular, similar to Pfeiffer ‘237, Nehmadi ‘947 acquires “a passive image…created by [] camera optical sensors 278 and 280” and “an active distance data set (ADS) [from] LiDAR sensors 282, 284” where the ADS may include distance information for “various [regions of interest] ROIs identified within the image, e.g., vehicles or pedestrians” (para [0064] & FIG. 6B & para [0079], i.e., points of interest identified via semantic segmentation).  Here, Nehmadi ‘947 further retrieves previously acquired 3D map data and aligns the newly acquired data with the previously acquired 3D map data to update “every 3D point in the map…to accurately represent the position of the measured points [e.g., POIs/ROIs] relative to the new position of the vehicle at the time of acquiring the new passive image”.  (para [0066], i.e., localization).  The generated high-density 3D map is then overlaid on the image (para [0066]) and ultimately used “to control part or all of the operation of [a] vehicle based on analysis of the generated 3D maps”.  (para [0049] & para [0087], e.g., “to generate driving instructions”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include such that the geographic sector of the map, including the corresponding classes, is recallable by a vehicle traversing a physical location corresponding to the geographic sector of the map to facilitate localization of the vehicle.  Here, Pfeiffer ‘237 acknowledges that “a segmented image associated with a scene in an environment may contain a representation of one or more objects located in the environment”, that “[t]he presence and/or locations of the objects contained in the segmented image may, in turn, be used for obstacle avoidance, object detection and tracking”, and that “segmented images and/or segmented sensor data may be used by a perception system of an autonomous vehicle to generate vehicle trajectories for operating the autonomous vehicle through the environment” (para [0034] & para [0057], “trajectory module 314 [] to receive segmented image data, segmented sensor data, and/or related classification information”).  Basing Pfeiffer’s ‘237 trajectory further on Nehmadi’s ‘947 generated/updated 3D map leads to predictable results (e.g., more accurate localization with respect to POIs/ROIs/classified objects).  One would desire this to further “improve safety for occupants of an autonomous vehicle”. (Pfeiffer ‘237, para [0026]).
As per Claim 10, Pfeiffer ‘237 teaches one or more non-transitory computer readable media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations (para [0116], “a machine-readable medium having instructions stored thereon…to program any processor…to perform a process or method…described herein”) as follows:
Initially, Pfeiffer ‘237, as modified, teaches obtaining a plurality of sets of camera images and light detection and ranging (LIDAR) point clouds along a track within a geographic sector of a map; applying a learning model to the camera images to characterize objects within the camera images within classes of objects to generate segmented images; mapping the plurality of sets of camera images and the LIDAR point clouds to three dimensional points of the geographic sector of the map; (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations). 
Further, Pfeiffer ‘237, as modified, teaches projecting the three dimensional points onto the segmented images to obtain corresponding classes for the three dimensional points of the geographic sector of the map. (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said recitations). 
As per Claim 11, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 10 above.  However, Pfeiffer ‘237 does not explicitly disclose combining multiple classes across multiple segmented images for a single three dimensional point to obtain a single class for the single three dimensional point.  (Here, Examiner points Applicant to the citations and rationale in Claims 4-6 above regarding said recitations., e.g., resolving a conflict between multiple classifications including a first classification and a second classification pertaining to a three-dimensional point). 
As per Claim 13, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 10 above.  However, Pfeiffer ‘237 does not explicitly disclose wherein the projecting the three dimensional points onto the segmented images to obtain corresponding classes for the three dimensional points of the geographic sector of the map includes, for a given set of a given camera image and a given LIDAR point cloud, ignoring the three dimensional points outside of the given camera image.  Regardless, Pfeiffer ‘237 acknowledges that the “image data may encompass a view having a different width, height, and/or aspect ratio than the view encompassed by the sensor data” (para [0020] & FIG. 6, e.g., “field of view 610A”, “field of view 610B” and “field of view 610C” each differ from “field of view 614” of the LIDAR sensor 602 & scene 604 differs from all of FOVs 610A, 610B, 610C and 614 for a given set of camera images and LIDAR point cloud).  Accordingly, Pfeiffer ‘237 discloses its system as “configured to temporally and/or spatially align the segmented images with the sensor data” to determine “portions of the environment common to both the field of view of the image capture device and the field of view of the [LIDAR] sensor” (para [0020], emphasis added & FIG. 6).  More specifically, “the LIDAR sensor data [] may be projected onto segmented images [], so that the LIDAR sensor data [] associated with objects in the scene is substantially spatially aligned with the objects in the segmented images []” (para [0068]).  In this vein, Pfeiffer ‘237 explicitly suggests that “data captured [by the LIDAR sensor] that does not correspond to the environment being sensed may be ignored” (para [0038]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include wherein the projecting the three dimensional points onto the segmented images to obtain corresponding classes for the three dimensional points of the geographic sector of the map includes, for a given set of a given camera image and a given LIDAR point cloud, ignoring the three dimensional points outside of the given camera image.  Here, ignoring three dimensional points of the geographic sector of the map in the same manner as Pfeiffer’s ‘237 ignoring of LIDAR sensor data leads to expected results (e.g., projected three-dimensional points uncommon to image data and LIDAR data ignored).  Pfeiffer ‘237 acknowledges that “segmentation of image data may yield more accurate results” (para [0017]).  Accordingly, analyzing projected three-dimensional points outside of a camera image and its corresponding LIDAR point cloud would result in less accurate and/or erroneous results (see para [0021]).      
As per Claim 14, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 10 above.  Further, Pfeiffer ‘237 teaches wherein the classes includes types of objects in an urban environment (para [0042], “urban areas”), the classes including at least one of buildings, roads, sidewalks, fences, poles, traffic signs, vegetation, terrain, bicycles, vehicles, and pedestrians (para [0054], “cars, buildings, pedestrians, bicycles, trees,…street signs,, lane markings, etc.”)
As per Claim 15, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 10 above.  However, Pfeiffer ‘237 does not explicitly disclose wherein the classes includes colors or edges such that the object characterization detects colors or edges of objects.  Regardless, Rusignola ‘215 teaches that the “semantic labels” of its “high-resolution point map” may identify features including “line colors” (para [0033]).  In particular, an inconsistency detected may include a “change in color of a lane line” (para [0040] & para [0043], “camera data (e.g., to determine lane color…)”) which may prompt a feature detector to further “classify the type of change” including “line color (white, yellow)”. (para [0042]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include wherein the classes includes colors or edges such that the object characterization detects colors or edges of objects.  Pfeiffer ‘237 contemplates classifying “lane markings” (para [0054]).  Using a further descriptive label (e.g., white lane marking, yellow lane marking, etc.) leads to expected results (i.e., more descriptive semantic label utilized).  Pfeiffer ‘237 contemplates that its image capture device may include an “RGB-camera” (para [0018]).  
As per Claim 16, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 10 above.  However, Pfeiffer ‘237 does not explicitly disclose storing the corresponding classes for the three dimensional points of the geographic sector of the map such that the geographic sector of the map, including the corresponding classes, is recallable by a vehicle traversing a physical location corresponding to the geographic sector of the map to facilitate localization of the vehicle.  (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations). 
As per Claim 19, Pfeiffer ‘237, as modified, teaches [a] computer system (para [0094], “computer systems”) comprising: one or more processors (para [0094], “processors”); and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations (para [0096], “implemented in software” & para [0116], “a machine-readable medium having instructions stored thereon…to program any processor…to perform a process or method…described herein”) as follows:
Initially, Pfeiffer ‘237, as modified teaches obtaining a plurality of sets of camera images and light detection and ranging (LIDAR) point clouds along a track within a geographic sector of a map; applying a learning model to the camera images to characterize objects within the camera images within classes of objects to generate segmented images; mapping the plurality of sets of camera images and the LIDAR point clouds to three dimensional points of the geographic sector of the map; and projecting the three dimensional points onto the segmented images to obtain corresponding classes for the three dimensional points of the geographic sector of the map. (Here, Examiner points Applicant to the citations and rationale in Claim 10 above regarding said substantially similar recitations). 
As per Claim 20, Pfeiffer ‘237, as modified, teaches the computer system of Claim 19 above.  However, Pfeiffer ‘237 does not explicitly disclose combining multiple classes across multiple segmented images for a single three dimensional point to obtain a single class for the single three dimensional point. (Here, Examiner points Applicant to the citations and rationale in Claim 11 above regarding said substantially similar recitations). 
As per Claim 22, Pfeiffer ‘237, as modified, teaches the computer system of Claim 19 above.  However, Pfeiffer ‘237 does not explicitly disclose wherein the projecting the three dimensional points onto the segmented images to obtain corresponding classes for the three dimensional points of the geographic sector of the map includes, for a given set of a given camera image and a given LIDAR point cloud, ignoring the three dimensional points outside of the given camera image. (Here, Examiner points Applicant to the citations and rationale in Claim 13 above regarding said substantially similar recitations). 
As per Claim 23, Pfeiffer ‘237, as modified, teaches the computer system of Claim 19 above.  Further, Pfeiffer ‘237 teaches wherein the classes includes types of objects in an urban environment, the classes including at least one of buildings, roads, sidewalks, fences, poles, traffic signs, vegetation, terrain, bicycles, vehicles, and pedestrians. (Here, Examiner points Applicant to the citations in Claim 14 above regarding said substantially similar recitations). 
As per Claim 24, Pfeiffer ‘237, as modified, teaches the computer system of Claim 19 above.  However, Pfeiffer ‘237 does not explicitly disclose wherein the classes includes colors or edges such that the object characterization detects colors or edges of objects. (Here, Examiner points Applicant to the citations and rationale in Claim 15 above regarding said substantially similar recitations). 
As per Claim 25, Pfeiffer ‘237, as modified, teaches the computer system of Claim 19 above.  However, Pfeiffer ‘237 does not explicitly disclose storing the corresponding classes for the three dimensional points of the geographic sector of the map such that the geographic sector of the map, including the corresponding classes, is recallable by a vehicle traversing a physical location corresponding to the geographic sector of the map to facilitate localization of the vehicle. (Here, Examiner points Applicant to the citations and rationale in Claim 16 above regarding said substantially similar recitations). 

Claims 8, 9, 17, 18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer ‘237 in view of Rusignola ‘215 and Nehmadi ‘947, as applied herein, and further in view of U.S. Patent Application Publication No. 2019/0258737 to Wang et al (hereinafter Wang ‘737).
As per Claim 8, Pfeiffer ‘237, as modified, teaches the method of Claim 7 above. 
However, Pfeiffer ‘237 does not explicitly disclose removing classes of dynamic objects from the map prior to storing the corresponding classes for the three dimensional points of the geographic sector of the map, the classes of dynamic objects including at least one of bicycles, vehicles, and pedestrians.  Regardless, Wang ‘737 teaches a system that may “receive a sensor dataset representing an environment and use the dataset to create or update a map”.  (Abstract & para [0013], “sensor dataset…from …LIDAR…cameras” & para [0011], “creating clean maps, cleaning existing maps, and/or adding semantic information to maps”).  In particular, the system “may determine an object classification of one or more detected objects and only selectively incorporate data into the map based at least in part on the classification”. (Abstract).  More specifically, “undesirable artifacts (e.g., objects which may negatively impact the utility of the map)…such as vehicles, pedestrians, and cyclists, may be automatically omitted from the maps as the maps are created” (para [0011]).  Particularly, “maps may be automatically cleaned by segmenting sensor data and omitting and/or removing dynamic objects and/or artifacts associated with dynamic objects from the maps” (para [0011]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include removing classes of dynamic objects from the map prior to storing the corresponding classes for the three dimensional points of the geographic sector of the map, the classes of dynamic objects including at least one of bicycles, vehicles, and pedestrians.  Pfeiffer ‘237 would desire such “a framework for efficiently omitting undesired or extraneous data from maps” (Wang ‘373, para [0021]).  Here, dynamic or potentially dynamic objects such as vehicles, pedestrians, and cyclists “may move, which may [negatively] impact localization” (para [0011]).  Wang ‘373 explicitly suggests that its map may be a “three-dimensional digital map” (para [0012]) as used by “autonomous vehicles…to determine the position and/or orientation of the vehicle and/or to travel between geographic locations” (para [0001]).    
As per Claim 9, Pfeiffer ‘237, as modified, teaches the method of Claim 8 above. 
However, Pfeiffer ‘237 does not explicitly disclose storing an indication of a frequency of the dynamic objects occurring at a location within the geographic sector of the map.  Regardless, Wang ‘373 discloses a “dynamic object determination component 316…to distinguish between static objects and dynamic objects” (para [0060]).  In particular, the dynamic object determination component 316 “may [] receive sensor datasets associated with a voxel space, identify the presence of an object within one or more voxels of the voxel space at a first time, count instances of the presence of the object at subsequent times, and based at least in part on instances of the presence of the object being greater than a threshold number of instances, determin[e] that the object is a static object [or] if the…instances of the presence of the object in the one or more voxels are less than the threshold…determine that the object is a dynamic object” (para [0060] & para [0012], “update a map including the voxel space based at least in part on the one or more counters”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include  storing an indication of a frequency of the dynamic objects occurring at a location within the geographic sector of the map.  Incorporating Wang’s ‘373 dynamic object determination component and/or counters into the system of Pfeiffer ‘237 leads to expected results (e.g., counters incremented based on received sensor datasets).  Practically, a dynamic object (e.g., pedestrian), while possibly static at a first moment in time, may be dynamic at subsequent moments in time.  Pfeiffer ‘237 would desire such a process to “catch” dynamic objects that are only temporarily static to “efficiently omit[] undesired or extraneous data from maps” (Wang ‘373, para [0021]).  
As per Claim 17, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 16 above.  However, Pfeiffer ‘237 does not explicitly disclose removing classes of dynamic objects from the map prior to storing the corresponding classes for the three dimensional points of the geographic sector of the map, the classes of dynamic objects including at least one of bicycles, vehicles, and pedestrians. (Here, Examiner points Applicant to the citations and rationale in Claim 8 above regarding said substantially similar recitations).
 As per Claim 18, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 17 above.  However, Pfeiffer ‘237 does not explicitly disclose storing an indication of a frequency of the dynamic objects occurring at a location within the geographic sector of the map. (Here, Examiner points Applicant to the citations and rationale in Claim 9 above regarding said substantially similar recitations). 
As per Claim 26, Pfeiffer ‘237, as modified, teaches the computer system of Claim 25 above.  However, Pfeiffer ‘237 does not explicitly disclose removing classes of dynamic objects from the map prior to storing the corresponding classes for the three dimensional points of the geographic sector of the map, the classes of dynamic objects including at least one of bicycles, vehicles, and pedestrians. (Here, Examiner points Applicant to the citations and rationale in Claim 17 above regarding said substantially similar recitations). 
As per Claim 27, Pfeiffer ‘237, as modified, teaches the computer system of Claim 26 above.  However, Pfeiffer ‘237 does not explicitly disclose storing an indication of a frequency of the dynamic objects occurring at a location within the geographic sector of the map. (Here, Examiner points Applicant to the citations and rationale in Claim 18 above regarding said substantially similar recitations). 


Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer ‘237 in view of Rusignola ‘215 and Nehmadi ‘947, as applied herein, and further in view of U.S. Patent Application Publication No. 2020/0193195 to Doria et al (hereinafter Doria ‘195).
As per Claim 12, Pfeiffer ‘237, as modified, teaches the computer readable media of Claim 10 above.  However, Pfeiffer ‘237 does not explicitly disclose wherein the mapping the plurality of sets of camera images and the LIDAR point clouds includes selecting representative sets of the plurality of sets that are captured at least a threshold distance apart.  Regardless, Pfeiffer ‘237 does disclose “selecting images captured at image times minimizing a difference between the image time and a sensor time associated with a portion of the sensor data…thereby reducing the likelihood of potential errors in the segmented sensor data.  In this vein, similar to Pfeiffer ‘237, Doria ‘195 teaches embodiments that “detect and identify [objects] through the combination of a two-dimensional (2D) image and a three-dimensional (3D) point cloud” (para [0026]).  In particular, Doria ‘195 discloses that “[e]ach image or point cloud may be associated with or stored with a timestamp and/or a location stamp based on the time and location that the image was collected” (para [0033], emphasis added).  More specifically, “the images may be collected in response to time intervals (e.g., every 0.5 second, every second) as the vehicle travels along the roadway such that the series of images are at a predetermined time interval” or “the images may be collected in response to location intervals (e.g., every meter, every 10 feet) as the vehicle travels along the roadway such that the series of images are at a predetermined location interval” (para [0033] & para [0034], e.g., “location stamp may include a geographic location such as a longitude value and a latitude value [and] may include a height or altitude”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pfeiffer ‘237 to include wherein the mapping the plurality of sets of camera images and the LIDAR point clouds includes selecting representative sets of the plurality of sets that are captured at least a threshold distance apart.  As evidenced by Doria ‘195 it may be desired, in the context of detecting/identifying road-associated objects, that each image/point cloud is associated with a predetermined location interval. (para [0033]).  Substituting a location-based constraint for Pfeiffer’s ‘237 time-based constraint leads to expected results (e.g., images and sensor data each captured a corresponding threshold distance apart, images and sensor data corresponding to each same location selected to reduce the likelihood of potential errors in the segmented sensor data).  One is expected to use known tools (e.g., time-based alignment, location-based alignment, etc.) according to their known abilities.      
As per Claim 21, Pfeiffer ‘237, as modified, teaches the computer system of Claim 19 above.  However, Pfeiffer ‘237 does not explicitly disclose wherein the mapping the plurality of sets of camera images and the LIDAR point clouds includes selecting representative sets of the plurality of sets that are captured at least a threshold distance apart.  (Here, Examiner points Applicant to the citations and rationale in Claim 12 above regarding said substantially similar recitations). 

Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to applicant's disclosure:  U.S. Patent Application Publication No. 2020/0278217 to Ahmad et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        




/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably, the IDS referenced U.S. Patent Application Publication No. 2018/0188038 as “Hasberg et al.” in lieu of “Yang”.  If a separate “Hasberg et al.” reference was intended, Applicant must file a further IDS for proper consideration.     
        2 e.g., see FIG. 11B as printed in U.S. Patent Application Publication No. 2021/0004613.
        3 e.g., see FIG. 12 as printed in U.S. Patent Application Publication No. 2021/0004613
        4 e.g., see FIG. 13 as printed in U.S. Patent Application Publication No. 2021/0004613.